


EXHIBIT 10.24

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is made and
entered into on the 13th day of April, 2011, by and between Henry Stupp
(“Stupp”) and Cherokee Inc., a Delaware corporation (the “Company”) with
reference to the following facts:

 

WHEREAS, the Company and Stupp entered into the Employment Agreement dated as of
August 26, 2010, as amended by the Amendment to Employment Agreement dated as of
January 28, 2011 (as amended, the “Agreement”);

 

WHEREAS, the parties desire to amend the Agreement as set forth herein to
increase, as of the effective date of the Agreement, the annual base salary paid
to Stupp under the Agreement; and

 

WHEREAS, in order to compensate Stupp for the retroactive effectiveness of such
annual base salary increase, the parties desire that the Company make a one-time
lump-sum payment to Stupp as full payment for additional base salary earned by
Stupp during the period from August 26, 2010 through the date of this Amendment.

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises set forth herein, the
adequacy and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Amendment.  Effective as of August 26, 2010, Section 3.1 of the
Agreement is hereby amended by deleting the number “$350,000” and replacing such
number with the number “$375,000”.

 

2.             Other Agreements.  On the Company’s next scheduled payroll date
following the execution of this Amendment, the Company shall pay to Stupp a
one-time lump-sum payment of $15,096.13, subject to deductions for withholding
and other applicable taxes, as full payment for additional salary earned by
Stupp during the period from August 26, 2010 through the date of this Amendment
as a result of the base salary increase set forth in Section 1 of this
Amendment.

 

3.             Governing Law.  The construction, validity and enforceability of
this Amendment shall be governed by the laws of the State of California, without
regard to its conflicts of laws principles.

 

4.             Counterparts.  This Amendment may be executed in separate
counterparts, each of which so executed and delivered shall constitute an
original but all such counterparts shall together constitute one and the same
instrument and any one of which may be used to evidence this Amendment.

 

5.             Severability.  All provisions of this Amendment are severable and
any provision which may be prohibited by law shall be ineffective to the extent
of such prohibition without

 

1

--------------------------------------------------------------------------------


 

invalidating the remaining provisions of this Amendment and the parties hereto
agree to cooperate to provide a legal substitute for any provision which is
prohibited by law.

 

6.             Entire Agreement; Modifications and Amendments.  This Amendment,
together with the Agreement, constitutes the entire agreement between the
parties concerning the subject matter hereof and supersedes all prior agreements
and understandings both oral and written, between the parties with respect to
the subject matter hereof.  No provision of this Amendment may be amended or
waived unless such amendment or waiver is agreed to in writing, signed by the
parties to this Amendment.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amendment on the date
first written above.

 

 

HENRY STUPP

 

CHEROKEE INC.

 

 

 

 

 

 

By:

/s/ Henry Stupp

 

By:

/s/ Mark DiSiena

Name:

Henry Stupp

 

Name:

Mark DiSiena

 

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT]

 

3

--------------------------------------------------------------------------------
